internal_revenue_service department of the treasury uil washington dc number release date cc dom p si plr-114547-99 date date legend decedent a b c trust trust trust trust date a dear we received your letter dated date requesting a ruling that the severance of trust into two separate trusts pursuant to sec_26_2654-1 b of the generation skipping transfer gst tax regulations will be recognized for gst tax purposes and an extension of time under sec_301 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code this letter responds to your request decedent died testate on date survived by decedent’s spouse a and her children b and c decedent’s will after providing for certain specific bequests to a provided for the establishment of trust and trust trust is to be funded with an amount equal to the maximum marital_deduction allowable reduced by the amount needed to exhaust the unified tax_credit and trust is to be funded with the residue of the estate plr-114547-99 the executor was directed to make a qtip_election for trust and was authorized to eliminate any terms in the will that could prevent a qtip_election for trust decedent’s will also authorized the executor to sever any trust created under the will to take the full advantage of decedent’s gst_exemption in accordance with the terms of the will if the executor decided to sever a_trust to maximize the benefit of the gst_exemption the trust must be severed into a_trust with an inclusion_ratio of zero and a_trust with an inclusion_ratio of one decedent’s will further directed that on a’s death the property remaining in trust is to be held for the benefit of b or c surviving at that time or if deceased any lineal_descendants of b or c after a’s death trust is to be controlled by the terms of trust and may merge into trust trust is a residuary_trust and is to be used for the benefit of a b and c for the lifetime of a the trustee is allowed to make distributions out of the principal of trust to a b or c for the purposes of establishing a business or profession or purchasing a home for b or c or if deceased any lineal_descendants of b or c after a’s death trust is to be held for the benefit of b and c and their descendants trust was not funded because at the death of decedent there was no residue to fund trust decedent’s unified tax_credit was exhausted otherwise on schedule m of decedent’s estate_tax_return the executor listed trust and made a qtip_election for trust however the executor did not make a reverse_qtip_election with respect to trust and did not allocate decedent’s gst_exemption you now propose to sever trust into two trusts trust and trust trust will be funded with an amount equal to dollar_figurea trust will be funded with the balance you have requested a ruling that a severance of trust into trust a_trust with an inclusion_ratio of zero and trust a_trust with an inclusion_ratio of one will be recognized for gst tax purposes and an extension of time to make a reverse_qtip_election for trust sec_2001 a imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 a provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited in sec_2056 b by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate plr-114547-99 sec_2056 b a i provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 a such property is treated as passing to the surviving_spouse and for purposes of sec_2056 b a no part of such property is treated as passing to any person other than the surviving_spouse sec_2056 b b i provides that in general the term qualified_terminable_interest_property means property i that passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 b b v applies sec_2056 b b ii provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2631 a provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 b provides that any allocation under sec_2631 a once made is irrevocable sec_2632 a provides that any allocation by an individual of his gst_exemption under sec_2631 a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 c provides that any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 a is deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2652 a a provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of sec_2056 b thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2654-1 b of the generation skipping transfer_tax regulations provides that the severance of a_trust that is included in the transferor’s gross_estate or plr-114547-99 created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate fractions for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_301_9100-1 c of the procedure and administration regulations provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for certain elections sec_301_9100-3 a provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 b v provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-114547-99 sec_301_9100-3 b provides in part that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 c i provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been met in this case therefore we conclude that the severance of trust into trust and trust as provided will be recognized for gst tax purposes we also grant an extension of time to make a reverse_qtip_election for trust under sec_2652 a until days after the date of this letter the reverse_qtip_election will result in a deemed_allocation under sec_2632 c of decedent’s gst_exemption in the amount of dollar_figurea to trust this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enlosure copy for sec_6110 purposes sincerely paul f kugler assistant chief_counsel pasthroughs and special industries
